DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/25/2021 has been entered. Claims 16-45 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 31, 36, 38, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 10-11 of U.S. Patent No. 10,527,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 20 and 29 of U.S. Patent No. 10,208,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art..
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,107379. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,941,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16-30 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerschbaum (DE 102007020453 A1) in view of Caldwell (US 3785458 A).
Regarding claim 16, Kerschbaum discloses a gear unit (see Fig. 1, 1), comprising: a housing (9, 10) including a housing top part (10) and a housing bottom part (9) on which the housing top part is mounted (see Fig. 1), the housing top part being disposed on a first side of a plane (horizontal plane between 9 and 10) and the housing bottom part being disposed on another side of the plane, the housing top part having a top wall (see Fig. 5, top wall of 10) at least partially delimiting an interior of the gear unit (interior of 1), at least one oil-guiding rib structure (see Fig. 5, rib structure above 56) being disposed on the top wall, at least one rib section of a respective oil-guiding rib structure extending from an area of the top wall having a slight or vanishing slope with respect to the plane to an area of the top wall having a greater slope with respect to the plane in terms of actual amount (see Fig. 5, wherein the rib structure extends from the middle of the top wall where the slope is vanishing to the corner of the top all where the slope is greater; also see Fig. 1, wherein the seam between two sections at the top of 10 have a slight bend). Kerschbaum fails to disclose the housing top part including at least one groove, the oil-guiding rib structure adapted to guide oil to the groove. However, Caldwell teaches the housing top part (see Fig. 1, 13, 15) including at least one groove (35), the oil-guiding rib structure (34’) adapted to guide oil to the groove (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kerschbaum with a groove, wherein the oil-guiding rib structure is adapted to guide oil to the groove, as taught by Caldwell, such that centrifugally discharged oil flows under the influence of gravity along the internal wall into collector channels 33 and 35 which is then is used to lubricate the bearings and to refill reservoir 28 (see column 2 line 59 to column 3 line 9); to provide a backup lubrication system in case of pump failure; and to timely fill the sump such that during low oil operation damage to the pump is prevented. Additionally, one having ordinary skill in the art would recognize that the use of ribs and grooves which use the force of gravity to redistribute oil, as taught   
Regarding claim 17, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the housing top part (Kerschbaum, 10) includes an interior space (Kerschbaum, interior of 10) in which the groove (Caldwell, 35) is arranged.  
Regarding claim 18, Kerschbaum discloses the rib structure (see Fig. 5, rib structure above 56) includes an elevation (portion of rib structure above 56 which extends into the interior of 1) and/or a depression (see Fig. 5, side portions of rib structure above 56).  
Regarding claim 19, Kerschbaum discloses the plane (see Fig. 1, horizontal plane between 9 and 10) is a horizontal plane (see Fig. 1).   
Regarding claim 20, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the at least one rib section of the respective oil-guiding rib structure (Kerschbaum, rib structure above 56) has two or more rib sections (Kerschbaum, uppermost section of rib structure above 56; middle section of rib structure above 56) that lead into a collector rib section (Kerschbaum, lowest section of rib structure above 56).  
Regarding claim 21, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the top wall (Kerschbaum, top wall of 10) that at least partially delimits the interior of the gear unit (Kerschbaum, interior of 1) is curved and/or 2concave (Kerschbaum, see Fig. 5), in a longitudinal direction (Kerschbaum, left to right in Fig. 5) and in a transverse direction (Kerschbaum, front to back in Fig. 5), such that oil droplets sprayed up toward the top wall drip off in or counter to the transverse direction along the top wall (Kerschbaum, rib structure above 56 is along the transverse direction) into the at least one groove (Caldwell, 35).  
Regarding claim 22, Kerschbaum discloses an amount of a gradient of the top wall and/or the slope of the top wall relative to a horizontal direction increases greater in the transverse direction with increasing distance from a highest point of the top wall and/or from a point of the top wall with vanishing gradient than in the longitudinal direction (see Fig. 5, wherein the slope of the top wall of 10 increases from 0° to 90° greater in the transverse direction, front to back in the figure, than in the longitudinal direction, right to left in the figure).  
the groove (Caldwell, 35) is formed on an inner side of the housing top part (Caldwell, 13, 15), is formed integrally on the housing top part, and/or is formed in one piece on the housing top part (Caldwell, Fig. 1 and 2).  
Regarding claim 24, Kerschbaum discloses an amount of a gradient of the top wall and/or the slope of the top wall relative to a horizontal direction increases greater in the transverse direction with increasing distance from a highest point of the top wall and/or from a point of the top wall with vanishing gradient than in the longitudinal direction (see Fig. 5, wherein the slope of the top wall of 10 increases from 0° to 90° greater in the transverse direction, front to back in the figure, than in the longitudinal direction, right to left in the figure).  
Regarding claim 25, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the collector rib section (Kerschbaum, lower portion of rib structure above 56) is adapted to supply the oil to the groove (Caldwell, 35), the collector rib section of the oil-guiding rib structure extending from a first area of the top wall (Kerschbaum, middle of top wall of 10) to a second area of the top wall (Kerschbaum, corner of top wall of 10).  
Regarding claim 26, Kerschbaum fails to disclose the top wall includes a plurality of oil-guiding rib structures. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing a plurality of oil-guiding rib structures since one of ordinary skill in the art would have known that a plurality of oil-guiding rib structures can divert more oil to the parts which need to be lubricated better than a single oil-guiding rib structure. 
Regarding claim 27, Kerschbaum fails to disclose the oil-guiding structure is produced as a separate part and joined to the housing top part. However, it has been held that the use of a separable structure would be an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Further motivation exists for producing the oil-guiding structure as a separable part, since one of ordinary skill in the art would have known that separable parts allow for the repair or replacement of individual parts which   
Regarding claim 28, Kerschbaum discloses a transverse direction (see Fig. 5, front to back in the figure) is aligned parallel to an axis of an output shaft (shaft of 67), a longitudinal 3direction (right to left in the figure) being aligned perpendicular to and/or transverse to the transverse direction and/or being aligned parallel to the plane defined by an axis of an intermediate shaft (axis of the shaft of 66) and the axis of the output shaft (axis of the shaft of 67).  
Regarding claim 29, Kerschbaum discloses the top wall (See Fig. 5, top wall of 10) is formed in a manner corresponding to a vault (see Fig. 5).  
Regarding claim 30, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the oil is supplied from the groove (Caldwell, 35) to parts, bearing and/or toothing parts (Caldwell, column 2 line 59 to column 3 line 9, wherein bearings are lubricated).
Regarding claim 45, Kerschbaum discloses a gear unit (see Fig. 1, 1), comprising: a housing (9, 10) including a housing top part (10) and a housing bottom part (9) on which the housing top part is mounted (see Fig. 1), the housing top part being disposed on a first side of a plane (horizontal plane between 9 and 10) and the housing bottom part being disposed on another side of the plane, the housing top part having a top wall (see Fig. 5, top wall of 10) and side walls (see Fig. 5, side walls of 10) at least partially delimiting an interior of the gear unit (interior of 1), at least one oil-guiding rib structure (see Fig. 5, rib structure above 56) being disposed on the top wall, at least one rib section of a respective oil-guiding rib structure extending from an area of the top wall having a slight or vanishing slope with respect to the plane to an area of the top wall having a greater slope with respect to the plane in terms of actual amount (see Fig. 5, wherein the rib structure extends from the middle of the top wall where the slope is vanishing to the corner of the top all where the slope is greater). Kerschbaum fails to disclose the housing top part including at least one groove, the oil-guiding rib structure adapted to guide oil to the groove. However, Caldwell teaches the housing top part (see Fig. 1, 13, 15) including at least one groove (35), the oil-guiding rib structure (34’) adapted to guide oil to the groove (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kerschbaum with a groove, wherein the oil-guiding rib structure is adapted to .

Allowable Subject Matter
Claims 31-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that since the Office has not provided an English translation of Kerschbaum, the present rejection is plainly deficient and cannot be sustained, the Examiner respectfully disagrees. 
First, the Examiner notes that MPEP 2125 states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP 2125 also states “The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”.
Second, the Examiner notes that MPEP 2120(II) reads “Prior art uncovered in searching the claimed subject matter of a patent application often includes English language abstracts of underlying Ex parte Jones, 62 USPQ2d 1206, 1208 (Bd. Pat. App. & Inter. 2001) (unpublished). To determine whether both the abstract and the underlying document are prior art, a copy of the underlying document must be obtained and analyzed. If the document is in a language other than English and the examiner seeks to rely on that document, a translation must be obtained so that the record is clear as to the precise facts the examiner is relying upon in support of the rejection. The record must also be clear as to whether the examiner is relying upon the abstract or the full text document to support a rejection”.
Third, in the rejection of claim 1, the Examiner relied solely on the drawings of Kerschbaum. As noted in MPEP 2125 above, the drawings can be used as prior art for what they reasonably disclose and suggest to one of ordinary skill in the art. The drawings of Kerschbaum reasonably discloses the limitations noted in the rejection of claims 16-30 and 45.
Fourth, Applicant’s analysis of MPEP 2120(II) is not applicable to the current rejection in view of Kerschbaum. MPEP 2120(II) clearly states that if an abstract is to be used as prior art, then an English translation must be used to back up the rejection. In other words, an abstract cannot be the basis of a rejection alone. MPEP 2120(II) also states that to determine if the abstract and the underlying document are prior art, the underlying document must be obtained and analyzed. Additionally, MPEP 2120(II) states that the record must be clear as to whether the examiner is relying upon the abstract or the full text document to support a rejection. As discussed above, the drawings of Kerschbaum were relied upon for a rejection, not the abstract or full text document. 
Therefore, since the rejection of Kerschbaum relied solely on the drawings and not the abstract or the full text, such that a translation need not be provided, the rejection of claims 16-30 and 45 is maintained.


First, the Examiner notes that MPEP 2141.02(VI) states "In determining whether the invention as a whole would have been obvious under 35 U.S.C. 103, we must first delineate the invention as a whole. In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification”. 
Second, the above MPEP 2141.02(VI) is directed to delineating the invention, i.e., the instant application, as a whole, and looking to the specification to determine what is disclosed and what is inherent. MPEP 2141.02(VI) is not concerned with reviewing prior art documents “as a whole”.
Therefore, since Applicant’s arguments are based on MPEP 2141.02(VI), which is directed toward the instant application and not prior art, the rejection of claims 16-30 and 45 is maintained. 

Regarding Applicant’s arguments that the “alleged rib structure above 56” constitutes an oil-guiding rib structure is apparently based on improper speculation, conjecture, or supposition, which cannot sustain an obviousness rejection, the Examiner respectfully disagrees. 
As noted above, MPEP 2125 states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed… The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art”. One having ordinary skill in the art can view only the figures of Kerschbaum and know how the invention generally operates. Figure 5 shows gearing in a gearbox with pipes leading to specific places inside the gearbox. One having ordinary skill in the art would easily recognize that the piping is for lubrication around the gearbox. Since some of the piping is directed upwards, one having ordinary skill in the art would easily recognize that a pump is required by simple physics. From Fig. 5 of Kerschbaum, one having ordinary skill in the art can recognize that since the gearing is lubricated from the pipes, and the gears spin, the lubricant is discharged from the gears throughout the inside of the gearbox through centrifugal force. The oil that is discharged drips down the walls and is then collected at the bottom of the gearbox. Also from Fig. 5 of Kerschbaum, one having ordinary skill in the art would 
Since Applicant has provided an English translation of Kerschbaum, it is clear that the apparatus of Kerschbaum operates just as one having ordinary skill in the art could reasonably determine from the drawings. Paragraph [0040] of the provided English translation reads “In the lower area of the lower housing shell 9 there is an oil sump”; paragraph [0080] reads “A lubrication circuit is thus formed: Oil is withdrawn by the shaft end pump from the oil sump in a trough of the lower housing shell 9 via a suction pipe 61”; and paragraph [0082] reads “From the distributer chamber, some of the oil reaches the moving parts of the transmission via pipes of the internal pipe system 3 and from there back to the oil sump”.
Therefore, since the drawings of Kerschbaum were relied upon for what they reasonably disclose and suggest to one having ordinary skill in the art, and the English translation supports the rejection, the rejection of claims 16-30 and 45 is maintained.

Regarding Applicant’s arguments that modifying Kerschbaum in the manner proposed by the office would eliminate the pipe system and render Kerschbaum unsatisfactory for its intended purpose, the Examiner respectfully disagrees. 
First, the Examiner notes that the combination of Kerschbaum in view of Caldwell does not eliminate the pipe system of Kerschbaum. The combination adds an oil groove structure, disclosed by Caldwell, such that the oil-guiding rub structure, disclosed by both Kerschbaum and Caldwell, guides oil to the groove. Adding the groove structure of Caldwell to Kerschbaum allows the centrifugally discharged oil to be used to lubricate bearings by gravity and refill the reservoir. This allows for oil to be supplied to the various parts of the gearbox in addition to the pipes. Using two methods of lubrication reduces the amount of energy expended by the pump and also provides lubrication in case of pump failure which reduces the chances of damaging the gearbox. 


Regarding Applicant’s arguments that the combination of Kerschbaum and Caldwell would change the fundamental operation of Kerschbaum, the Examiner respectfully disagrees. As noted above, the combination does not replace the pipe system of Kerschbaum, but supplements it. Therefore, the principle operation of Kerschbaum is unchanged, and the rejection of claims 16-30 and 45 is maintained.

Regarding Applicant’s arguments that Caldwell teaches away from the proposed combination, the Examiner respectfully disagrees. While Caldwell discloses that systems comprising pumps are more costly and failure can cause damage to the machine, this only teaches away from modifying Caldwell with a pump system. In fact, Caldwell supports the combination with Kerschbaum. By noting that pump systems are prone to failure which can damage the gearbox, one having ordinary skill in the art would look at providing a backup system like Caldwell’s, to the pump system of Kerschbaum. Since Caldwell does not teach away from the combination, the rejection of claims 16-30 and 45 is maintained.

In view of the arguments presented above, the rejection of claims 16-30 and 45 is maintained.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658